Citation Nr: 0819181	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected sarcoidosis.

7.  Entitlement to service connection for a skin disorder, 
claimed as lesions of the back and shoulders, to include as 
secondary to service-connected sarcoidosis.

8.  Entitlement to a disability rating in excess of 10 
percent for sarcoidosis.

9.  Entitlement to a compensable disability rating for hallux 
valgus of the right foot.

10.  Entitlement to a compensable disability rating for 
hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1972 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

A March 2005 rating decision granted service connection for a 
bilateral eye disorder and recurring ear and throat 
infections as symptoms of the veteran's service-connected 
sarcoidosis.  In May 2005, the veteran submitted a Notice of 
Disagreement with respect to the initial disability ratings 
assigned for these two disabilities.  In October 2005, the RO 
provided the veteran with a Statement of the Case (SOC) with 
respect to the two issues involving the initial disability 
ratings assigned for the veteran's eye disorder and his ear 
and throat infection disorder.  The veteran did not submit a 
timely substantive appeal on these issues.  Accordingly, no 
appeal was perfected and those issues are not properly before 
the Board at this time.  At the March 2008 hearing the 
veteran presented some testimony as to the issues involving 
rating his eye, throat and ear disorders.  This testimony 
serves as a claim for increased ratings for these 
disabilities.  These issues are referred to the RO for action 
deemed appropriate.  

Recently, the veteran submitted documents directly to the 
Board.  These documents assert claims for service connection 
for post-traumatic stress disorder (PTSD), and psychiatric 
disorders other than PTSD.  These documents also appear to 
assert a claim for new and material evidence to reopen a 
claim for service connection for dental treatment.  These 
issues have not been adjudicated and are not properly before 
the Board at this time.  They are also referred to the RO for 
action deemed appropriate.  

The issues involving service connection for a right shoulder 
disorder, a right knee disorder, hypertension, and a skin 
disorder; as well as the issues involving the disability 
rating assigned for sarcoidosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a left shoulder disorder in January 1982.  The veteran 
was notified of this in February 1982, but did not file an 
appeal. 

2.  The Board denied the veteran's claim for service 
connection for a right knee disorder in February 1983.  

3.  The evidence received subsequent to the January 1982 RO 
rating decision, and the February 1983 Board decision 
includes a March 2008 letter from a VA physician containing a 
medical opinion as to the potential etiology of the veteran's 
joint pain.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

4.  The service medical records reveal treatment for 
complaints of left shoulder pain during service.  

5.  The medical evidence reveals a current diagnosis of 
impingement of the left shoulder which is related to service.  

6.  The veteran's right and left foot hallux valgus 
disabilities are manifested by a bilateral hallux valgus 
angle of 28 degrees with significant pain on motion of the 
first metatarso-phalangeal joints, prominent bunion, 
overriding of the second toe over the great toe, as well as 
the inability to perform heel raises due to pain in his toes, 
which findings more nearly approximate severe symptoms 
equivalent to amputation of the great toe.




CONCLUSIONS OF LAW

1.  The January 1982 decision of the RO denying the veteran's 
claim for service connection for a left shoulder disorder  is 
final.  38 U.S.C. 4005; 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1981).

2.  The February 1983 decision of the Board denying service 
connection for right knee disorder is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1983).

3.  The evidence received since the January 1982 RO rating 
decision and the February 1983 Board decision is new and 
material, and the claims for entitlement to service 
connection for a left shoulder disorder and a right knee 
disorder are reopened.  38 U.S.C.A. §§ 5108, 5121(a); 38 
C.F.R. § 3.156(a) (2000).

4.  A left shoulder disorder, presently diagnosed as 
impingement syndrome, was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2007).  

5.  The criteria for a 10 percent disability rating, but not 
higher, for right foot hallux valgus have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 (2007).

6.  The criteria for a 10 percent disability rating, but not 
higher, for left foot hallux valgus have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Code 5280 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claims for service connection and increased 
ratings was provided to the veteran in letters dated March 
2002, June 2003 and September 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This notice was provided to the 
veteran in a letter dated February 2008.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice was not specifically provided to 
the veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication. 

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
whether the post-adjudicatory notice and opportunity to 
develop the case during administrative appellate proceedings 
leading to the final Board decision served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial.  
See Vazquez-Flores v. Peake.  In this case, information with 
respect to the specific rating criteria for his increased 
rating claims was provided in the veteran in the July 2004 
SOC.  The case was subsequently readjudicated in an October 
2005 Supplemental Statement of the Case (SSOC).  Accordingly, 
based on the various notices provided by VA, to include the 
notice letters and the SOC and SSOC, a reasonable person 
could be expected to understand what was needed for an 
increased rating.  In addition, the veteran has also made 
specific arguments about the level of disability attributable 
to the service-connected hallux valgus disabilities.  
Accordingly, the purpose of the notice was not frustrated.  

During the pendency of this appeal, the Court also issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. See Id.  This notice has not been 
provided to the veteran.  However, this amounts to harmless 
error as the decision below reopens the veteran's previously 
denied claims for service connection.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Further, at the time of the Board hearing, the veteran 
indicated that he received disability benefits from the 
Social Security Administration (SSA).  VA has not yet 
attempted to obtain those records.  The Board has considered 
whether VA has a responsibility to obtain these additional 
records before rendering a determination on the claims 
addressed below.  However, as the claim for service 
connection is granted in full and the issues of increased 
ratings for hallux valgus disabilities are also being 
granted, the Board does not wish to delay implementation of 
the benefits granted to obtain those records.  Moreover, the 
medical evidence of record includes specific assessments of 
his hallux valgus disabilities such that the Board can reach 
an informed decision on those claims.  38 U.S.C.A. § 5103A.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection and for increased ratings.   

II.  New and Material Evidence to Reopen Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
a left shoulder disorder in January 1982.  The veteran was 
notified of this in February 1982, but did not file an 
appeal.  That rating decision became final.  38 U.S.C. 4005; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

The Board denied the veteran's claim for service connection 
for a right knee disorder in February 1983.  That decision is 
final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1983).

The evidence at the time of these decisions consisted of the 
veteran's service medical records, and copies of a November 
1981 VA Compensation and Pension examination report.  The 
service medical records revealed that the veteran had 
complaints of left shoulder pain during service but that his 
knees and shoulders were normal on separation examination.  
The VA examination report revealed complaints of bilateral 
shoulder and right knee pain.  The diagnosis was arthralgia 
of the right knee and both shoulders.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2007).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims for service connection was filed just 
prior to that date.  Therefore, the amended regulation does 
not apply.

In this case, the evidence obtained since the prior rating 
actions includes:  a March 2008 letter from a VA physician.  
This letter indicates that the veteran's service connected 
sarcoidosis might be a contributing factor to his complaints 
of joint pain.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating actions.  This 
evidence is also "material," because it provides additional 
evidence which was previously not of record.  Specifically, 
it provides a possible link between the veteran's joint pain 
and a service-connected disability which was absent at the 
time of the prior rating actions.  The evidence submitted so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Accordingly, the veteran's 
claims for service connection for a left shoulder disorder 
and a right knee disorder are reopened.  The issue of service 
connection for a left shoulder disorder is addressed below.  
The issue of service connection for a right knee disorder is 
the subject of a remand which follows the Board's decision.  

III.  Service Connection for Left Shoulder Disorder

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the veteran's service medical records reveals that 
the veteran reported a fall injury in January 1974 with 
resulting left shoulder pain.  X-ray examination was negative 
and the diagnosis was left shoulder rotator cuff muscle 
strain.  He was treated with a sling and pain medication.  
Treatment records further indicate that the veteran was 
treated for additional complaints of left shoulder pain in 
September and October 1974.  On separation examination in 
November 1974, the veteran's upper extremities were evaluated 
as "normal" with no abnormalities noted by the examining 
physician.

Medical treatment records dated after service reveal that the 
veteran has sought treatment for periodic complaints of left 
shoulder pain.  In February 2005, a VA examination of the 
veteran was conducted.  After review of the veteran's medical 
history, and full examination, the diagnosis was impingement 
of bilateral shoulders.  The examining physician's medical 
opinion was that the current left shoulder disorder was 
related to the veteran's fall injury during service.  
Accordingly, the evidence supports a grant of service 
connection for a left shoulder disorder, diagnosed as 
impingement syndrome.  

IV.  Increased Ratings for  Hallux Valgus

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court of Appeals for Veterans Claims has recently held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. Id.  In this case, the level of 
disability has remained constant during the entire duration 
of the claim period and, therefore, staged ratings are not 
for application.

Service connection has been in effect for hallux valgus of 
the right foot and the left foot at noncompensable (0%) 
disability ratings since October 1981.  In August 2001, the 
veteran filed his claim for increased disability ratings.

The impression noted on a VA x-ray report of both feet dated 
in July 1999 was bilateral osteoarthritis and hallux valgus.  

In August 2003, a VA examination of the veteran was 
conducted.  The veteran reported treatment for his complaints 
of foot pain with padding for his bunions.  He had complaints 
of an aching pain with standing or walking for long periods 
of time.  The examiner noted that no surgery had been 
conducted on the veteran's feet.  Physical examination 
revealed bilateral bunions with bilateral hallux valgus 
deformity of both feet which was confirmed with x-ray 
examination.  There was no evidence of severe arthritic 
changes in the joints of the feet.  The veteran had some 
overriding of the second toe over the great toe and some 
calluses over the medial aspect of the metatarsal phalangeal 
joints.  The examiner noted no hammer toe and no pes planus 
deformity on standing.  The diagnosis was "bilateral bunions 
with hallux valgus, symptomatic."  The examiner noted 
functional impairment of not standing or walking for more 
than an hour and the use of prescription shoes to prevent 
irritation.  He could also not stand on his toes.

A VA outpatient treatment record of September 2004 indicates 
that the veteran had painful hallux valgus deformities of 
both feet with painful range of motion of the first 
metatarso-phalangeal (MTP) joints.  X-rays were noted to show 
medium-severe bunion deformities of both feet with medial 
deviation of the first metatarsal shafts.  The assessment was 
worsening bunion deformities that would require surgery.  

Upon VA examination in February 2005, physical examination 
revealed bilateral significant painful bunions and a hallux 
valgus angle of 28 degrees.  Range of motion of the MTP joint 
on the left was 25 degrees dorsiflexion, 15 degrees plantar 
flexion, and on the right was 20 degrees dorsiflexion and 5 
degrees of plantar flexion.  He had significant pain with MTP 
motion.  The veteran was unable to complete heel raises due 
to pain in his MTP joints.  The diagnosis was bilateral 
hallux valgus.  

In March 2008, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that 
he received treatment for his complaints of foot pain at VA 
and that he was treated with anti-inflammatory medication and 
use of special shoes.  He acknowledged that he had not had 
surgery on his feet.  

The evidence is at least in equipoise as to whether a 
compensable disability rating of 10 percent should be 
assigned for the veteran's service-connected right foot and 
left foot hallux valgus.  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

Unilateral hallux valgus is rated under Diagnostic Code 5280 
which provides for 10 percent disability ratings for two 
separate criteria:  hallux valgus operated with resection of 
the metatarsal head; or, severe with symptomatology 
equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, DC 5280.  

Based on the evidence, the Board finds that the veteran's 
disability warrants a 10 percent evaluation for the right 
foot and a 10 percent evaluation for the left foot.  While 
the veteran has specifically denied having surgery with 
resection of the metatarsal head, his right and left foot 
hallux valgus disabilities are manifested by a bilateral 
hallux valgus angle of 28 degrees with significant pain on 
motion of the first metatarso-phalangeal joints, prominent 
bunions, overriding of the second toes over the great toes, 
as well as the inability to perform heel raises due to pain 
in his toes.  These findings more nearly approximate severe 
symptoms equivalent to amputation of the great toe..  
Accordingly, increased disability ratings for hallux valgus 
of the right foot and left foot are granted for the entire 
period of time covered by this appeal.  

The benefit-of-the-doubt doctrine has been considered in 
granting increased disability ratings.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim 
for service connection for a left shoulder disorder is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is reopened; 
to this extent only the claim is allowed.

Service connection for a left shoulder disorder is granted.  

A 10 percent disability rating for hallux valgus of the right 
foot is granted for the entire period of time covered by this 
appeal, subject to the law and regulations governing the 
award of monetary benefits.

A 10 percent disability rating for hallux valgus of the left 
foot is granted for the entire period of time covered by this 
appeal, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

In his March 2008 hearing testimony the veteran indicated 
that his service-connected sarcoidosis had increased in 
severity since his last VA Compensation and Pension 
examination.  He also indicated that during the pendency of 
this appeal he had been awarded disability benefits from the 
Social Security Administration.  He further indicated the 
presence of VA medical treatment records which had not yet 
been obtained.  Review of the medical examination reports of 
record reveals unclear and equivocal medical opinions with 
respect to the etiology of certain claimed disabilities.  
Accordingly, the development of additional medical evidence 
is necessary to adjudicate the issues remaining on appeal.  

The veteran receives treatment for his service-connected 
disabilities at the VA outpatient clinic in Tallahassee, 
Florida.  No medical records subsequent to 2005 have been 
obtained.  This must be done.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

As noted above, additional the veteran needs to be accorded 
new Compensation and Pension examinations.  The Court has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's medical treatment records from 
VAMC Gainesville, Florida and the VA 
Outpatient Clinic at Tallahassee, Florida 
for the period of time from January 2005 
to the present.  All records obtained 
should be made part of the record.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be accorded the 
appropriate VA examination to obtain the 
medical evidence necessary to rate his 
service-connected sarcoidosis.  The report 
of examination should include a detailed 
account of all manifestations of the 
sarcoidosis found to be present.  All 
necessary tests should be conducted, 
including pulmonary function tests, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is specifically 
requested to indicate, if the veteran 
requires the use of either low dose or 
high dose corticosteroids for control of 
his sarcoidosis, and to indicate the dates 
of onset of the required use of this 
medication.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded a 
rheumatology examination.  The report of 
examination should include a detailed 
account of all manifestations of right 
shoulder and right knee pain found to be 
present.  All necessary tests, to include 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner is requested to indicate, if 
possible a firm diagnosis for the 
veteran's complaints of right shoulder and 
right knee joint pain.  The examiner is 
requested to indicate, if possible, a 
medical opinion as to the etiology of 
these disorders.  Specifically, is it as 
least as likely as not that any current 
right shoulder and/or right knee pain are 
symptoms of the veteran's service-
connected sarcoidosis?  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  If the examiner is not able to 
provide the requested information and/or 
feels that another type of examination, 
such as a joints examination, is 
necessary, such an examination should be 
scheduled.  

5.  The veteran should be accorded a skin 
examination.  The report of examination 
should include a detailed account of all 
manifestations of complaints of rash and 
skin symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate, if possible a firm diagnosis for 
any skin disorders found present.  
Specifically, does the veteran have any 
current skin symptoms resulting from his 
service-connected sarcoidosis?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded an 
examination for hypertension.  The report 
of examination should include a detailed 
account of all manifestations of 
hypertension found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate, if possible an opinion as to the 
etiology of the veteran's hypertension.  
Specifically, is it as least as likely as 
not that any current hypertension is 
caused by, a symptom of, or aggravated by 
the veteran's service-connected 
sarcoidosis?  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  Following the above, readjudicate 
the appellant's claims for service 
connection and increased disability 
ratings.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his attorney 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


